IN THE SUPREME COURT OF THE STATE OF DELAWARE

KATHRYN MENNEN, SARAH               §
MENNEN, ALEXANDRA                   §   No. 1, 2016
MENNEN, SHAWN MENNEN                §
AND JOHN MENNEN,                    §
                                    §
                                    §   Court Below—Court of Chancery
        Plaintiffs Below-
                                    §   of the State of Delaware
        Appellants/Cross-Appellees,
                                    §
                                    §   C.A. No. 8432
        v.
                                    §
                                    §
FIDUCIARY TRUST                     §
INTERNATIONAL OF                    §
DELAWARE, in its capacity as the §
individual trustee of the TRUST     §
ESTABLISHED BY GEORGE S.            §
MENNEN FOR THE BENEFIT OF §
GEORGE JEFF MENNEN, a               §
Delaware trust,                     §
                                    §
        Defendant Below-Appellee, §
                                    §
        v.                          §
                                    §
GEORGE JEFF MENNEN,                 §
                                    §
       Defendant Below-             §
       Cross-Appellant.             §

                       Submitted: May 3, 2017
                       Decided:   May 17, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.
                                    ORDER

      This 17th day of May 2017, after careful consideration of the parties’ briefs

and the record on appeal, we have determined that the Court of Chancery’s

February 27, 2017 order should be affirmed based on the well-reasoned April 24,

2015 Master’s Final Report.


      NOW, THEREFORE, IT IS ORDERED that the final judgment of the Court

of Chancery is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice




                                        2